DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 05/17/2022 in which claims 1, 14, and 16 have been amended, claim 15 has been cancelled and entered of record.
Claims 1, 14, and 16 have amended. Based on the amended claims, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b) are withdrawn.
Claims 1-14, and 16-20 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to the amended claims 1, 14, and 16 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0137520 by Garcia; hereinafter “Garcia ‘520”.
Regarding claim 1, Garcia ‘520 discloses a method for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the method comprising: 
during normal operating conditions ([0024] “[d]uring normal operation, before a fault happens, the individual wind turbines of a wind power plant are normally controlled by a plant controller”) ([0047] “during normal operation, before a grid fault occurs, the individual wind turbines of a wind power plant are controlled by the plant controller”) (Fig. 7, normal operation before and after fault and post fault support stage): 
monitoring at least one parameter [0039], [0045] of the connecting network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modifying, by a power plant controller (Fig. 3, central plant controller 21) of a power plant (Fig. 3) comprising the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) [0039]-[0040], a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);  
communicating the current injection profile [0038]-[0040] [0128] and a reference value (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1, 2.2, 2.3) [0037]-[0040] [0126]-[0128] to a controller (Fig. 3, 22) of the renewable energy generator (Fig. 3, renewable energy generators 2.1, 2.2, 2.3); and 
operating the renewable energy generator according to the reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value input 31) [0037]-[0040] [0126]-[0128]; and
during a grid fault ([0025] “in the event of a low-voltage grid fault the central control by the plant controller is replaced by autonomous control carried out by the wind turbines themselves during a "fault stage", in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035],operating, by the controller of the renewable energy generator rather than the power plant controller [0025], [0064], the renewable energy generator, based on a current set point at the Point of Interconnection ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output current according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).
Regarding claim 2, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein generating the current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 3, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value and receives, as an input, a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a,b) of the connecting network [0039].
Regarding claim 5, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses the current injection profile comprises a reactive current injection profile, and wherein the voltage function is a first-order polynomial (Fig. 1, straight line curves are the first order).
Regarding claim 6, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the predetermined injection profile is an earlier iteration of the current injection profile [0039] [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 7, Garcia ‘520 discloses the method of claim 6 above, Garcia ‘520 further discloses wherein modifying the predetermined injection profile is performed at intervals during normal operating conditions, such that the current injection profile is updated iteratively [0039] [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 8, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is a voltage level measured at a point in the connecting network [0039].
Regarding claim 9, Garcia ‘520 discloses the method of claim 8 above, Garcia ‘520 further discloses wherein the point in the connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11) is between a low-voltage transformer (Fig. 3, 19a, b) and the renewable energy generator Fig. 3, 2.1, 2.2, and 2.3).
Regarding claim 10, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is an impedance of the connecting network [0045].
Regarding claim 11, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the current set point is based on grid code requirements [0042]-[0044].
Regarding claim 12, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 
updating a stored current injection profile after generating the current injection profile [0039], the active and reactive current control is continuously modified based on the voltage measurements and the control controller is a computer program to perform the control function, thus the new updated value must be stored [0111]; [0105] “plant controller which provides control of electric production in the nominal-operation and store a pre-fault-operation value of at least one control variable” is also an indication the controller constantly updating the control variable and only “freezing” during the ride through condition).
Regarding claim 13, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 
setting a default current injection profile as the predetermined injection profile for a first iteration of modifying the predetermined injection profile [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 14, Garcia ‘520 discloses a renewable energy power plant (Fig. 3) comprising:
a plurality of renewable energy generators (Fig. 3, 2.1, 2.2, and 2.3). 
a power network (Fig. 3, PCM 26 and 27; plan-internal grid 11) connecting the plurality of renewable energy generators to a Point of Interconnection (Pol) (Fig. 3, 17a,b) to an external power grid (Fig. 3, 15); and 
a power plant controller (Fig. 3, 21) configured to, during normal operating conditions ([0024] “[D]uring normal operation, before a fault happens, the individual wind turbines of a wind power plant are normally controlled by a plant controller”) ([0047] “during normal operation, before a grid fault occurs, the individual wind turbines of a wind power plant are controlled by the plant controller”) (Fig. 7, normal operation before and after fault and post fault support stage): 
monitor at least one parameter [0039], [0045] of the power network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modify a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);  
communicate the current injection profile [0038]-[0040] [0128] and a reference value (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128] to a controller (Fig. 3, 22) of a renewable energy generator (Fig. 3, renewable energy generators 2.1, 2.2, 2.3) of the plurality of renewable energy generators (Fig. 3, renewable energy generators 2.1, 2.2, 2.3); and 
operate the renewable energy generator according to the reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value input 31) [0037]-[0040] [0126]-[0128]; and 
wherein in the controller of the renewable energy generator is configured to, during a grid fault ([0025] “in the event of a low-voltage grid fault the central control by the plant controller is replaced by autonomous control carried out by the wind turbines themselves during a "fault stage", in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035], operate the renewable energy generator [0025], [0064], based on a current set point at the Pol ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output power according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).  
Regarding claim 16, Garcia ‘520 discloses a computer program stored on a machine-readable medium and comprising program code instructions which (Fig. 3, central plant controller 21) [0111], when executed, perform an operation [0111] for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) that is connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the operation comprising: 
during normal operating conditions ([0024] “[D]uring normal operation, before a fault happens, the individual wind turbines of a wind power plant are normally controlled by a plant controller”) ([0047] “during normal operation, before a grid fault occurs, the individual wind turbines of a wind power plant are controlled by the plant controller”) (Fig. 7, normal operation before and after fault and post fault support stage): 
monitoring at least one parameter [0039], [0045] of the connecting network [0036] (Fig. 3, PCM 26, 27, and 28) [0039]; 
modifying, by a power plant controller (Fig. 3, central plant controller 21) of a power plant (Fig. 3) comprising the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) [0039]-[0040], a predetermined injection profile (Fig. 3, central plant controller 21 receives external control input 24 from the utility-grid operator, and measuring parameters at PCM 26-28 and generate the reference-value input 31) [0039]-[0040]) based on the at least one parameter to generate a current injection profile [0038]-[0040] (injecting active and reactive current/power profile) [0126]-[0128] (modification based on the measured value “produce a control signal based on the difference between the two input values”);
communicating the current injection profile [0038]-[0040] [0128] and a reference value (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1,  2.2, 2.3) [0037]-[0040] [0126]-[0128] to a controller (Fig. 3, 22) of the renewable energy generator (Fig. 3, renewable energy generators 2.1, 2.2, 2.3); and
operating the renewable energy generator according to the reference value provided by the power plant controller rather than the current injection profile (Fig. 3, reference-value 31 input to a controller 22 of the renewable energy generators 2.1, 2.2, 2.3) [0037]-[0040] [0126]-[0128]; and 
during a grid fault ([0025] “in the event of a low-voltage grid fault the central control by the plant controller is replaced by autonomous control carried out by the wind turbines themselves during a "fault stage", in order to ride through the low-voltage fault. This is also referred to as "local control"”) [0035], operating, by the controller of the renewable energy generator rather than the power plant controller [0025], [0064], the renewable energy generator, based on a current set point at the Point of Interconnection ([0105] “freeze a state” indicates the stop updating, and the freeze state including the grid provider’s requirement at the point of interconnection ([0043]-[0044]), to output current according to the current injection profile (([0105] “freeze a state” indicate the using the same current injection profile) ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).  
	Regarding claim 17, Garcia ‘520 discloses the computer program of claim 16 above, Garcia ‘520 further discloses wherein generating, the current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 18, Garcia ‘520 discloses the computer program of claim 17 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value [0039] and receives, as an inputs a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a, b) of the connecting network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia ‘520 in view of US Patent Publication 20100332040 by Garcia; hereinafter “Garcia ‘040”.
Regarding claims 4 and 19, Garcia ‘520 discloses the method of claim 2 and the computer program of claim 17 above, Garcia ‘520 discloses wherein the current injection profile is an active current injection profile [0276].  Garcia ‘520 does not discloses the voltage function is a third-order polynomial.  Garcia ‘040 discloses a voltage function is a third-order polynomial (Fig. 4, curve 404 is a third order).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia ‘520 to incorporate the teaching of Garcia ‘040 into the combination and provide the voltage function is a third-order polynomial.  Doing so would allow the system react to the voltage function of the third-order polynomial since it is well-known in the art that due to the impedance of the system the voltage function can be a third-order polynomial.
Regarding claims 20, the combination of Garcia ‘520 and Garcia ‘040 discloses the method of claim 4 above, Garcia ‘520 further discloses 
wherein the current injection profile further comprises a reactive current injection profile (Fig. 2) corresponding to a second voltage function (Fig. 2 is a voltage function), and 
wherein the second voltage function is a first-order polynomial (Fig. 2 is a first-order polynomial).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836